DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a member for stain removal” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at lines 2-3, the phrase “washing machine comprises a housing, open frame” is indefinite because it is unclear if the open frame is a limitation of the washing machine or further defining the structure of the housing.
Regarding claim 1, the phrases “such as” and "preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The limitations following these phrases will be considered as being optional.
Claim 1 recites the limitations “the washing drawer,” “the washing compartment," “the flexible washing compartment.”  There is insufficient antecedent basis for these limitations in the claim because there may be plural washing drawers and washing compartments.

Claim 4 recites the limitation "the stain removal zones.”  There is insufficient antecedent basis for this limitation in the claim because there may be only a single stain removal zone.
Claim 5 recites “wherein a particular set of stain removal zones is then typically adapted for a particular washing compartment” which is indefinite.  It is unclear what structure would be required for the stain removal zones because they are only defined as being “typically adapted for a particular washing compartment” which is not sufficiently definite for one of skill in the art to determine the metes and bounds of the claim. 
Claims 6-7 recites the limitation "the member."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

As best as they are understood, claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candor (US 2,647,385) in view of Kim et al.  (US 2012/0234054).
Regarding claims 1-6, Candor discloses a washing machine for the washing of laundry such as clothes and textiles, which washing machine comprises: an inlet, for supplying washing water (end of 53 or 54), an outlet, for disposal of washing water (end of 41), a pump, for pumping the washing water and air (38), a pair of conduits (39, 51) for fluid tight connection of a respective flexible washing compartment (12, 34) for washing laundry and arranged to lead water from the inlet via conduit to the respective washing compartment arranged therein (51, 53, 54) and, by means of the pump and conduit, to pump air and water out from the respective flexible washing compartment in order to create a pressure difference inside the washing compartment with respect to the surrounding pressure and by that emptying the flexible washing compartment of washing water and air (col. 3, line 61 through col. 4, line 13), wherein the one or more flexible washing compartment each also comprises one or more stain-removal zones, in which at least one stain-removal zone, a flow of water is arranged to be increased compared to other zones of the one or more flexible washing compartment (zone near element 25 would have increased water flow compared to zones remote from 25); wherein the stain removal zones are arranged in a member for stain removal having a particular set of stain removal zones (where 25 is in 30; also note that other portions of 30 remote from 25 also broadly and reasonably include stain removal zones); a particular set of stain removal zones is then typically adapted for a particular washing compartment (stain removal zones of 30 are 
Candor does not expressly disclose the washing machine has a housing, open frame, and the housing comprises a drawer.
Kim discloses a multiple laundry machine comprising a casing (20) and a plurality of laundry machines arranged in the casing (paragraph 49), the laundry machine may include a drawer (130) ejectable from an open interior of the casing (130).
Because it is known in the art to provide laundry machines as a drawer inside a casing, and the results of the modification would be predictable, namely, use of a known cabinet configuration, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the washing machine has a housing, open frame, and the housing comprises a drawer.
It is noted that washing laundry, such as clothes and textiles, use of washing water and air, and use of continuous or oscillating flow are intended use and the apparatus of Candor, in view of Kim, is capable of the claimed intended use.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
 
As best as it is understood, claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candor (US 2,647,385), in view of Kim et al.  (US 2012/0234054), and further in view of Traube et al.  (US 3,626,728).

Traube discloses an automatic washer having a basket (18) formed from molded plastic (col. 4, lines 9-10).
Because it is known in the art to form washing baskets from plastic, and the results of the modification would be predictable, namely, use of a known material for a known application, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the member is made of plastics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711